Citation Nr: 1752186	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for degenerative arthritis of the lumbar spine, which is rated at a 10 percent disability rating.  More recently he also has a confirmed diagnosis of degenerative disc disease of the lumbar spine.  He claims that his service-connected lumbar spine disability warrants a disability rating in excess of the 10 percent rating currently assigned.

At the December 2016 hearing the Veteran indicated that he would be receiving a VA examination the very next week.  VA medical records have been obtained; on the date indicated by the Veteran he did not have a Compensation and Pension examination, rather he merely had a scheduled appointment with his primary care provider which focused on medical conditions other than the low back disorder at issue in the present appeal.  Nevertheless, a new Compensation and Pension examination is necessary because the prior Compensation and Pension examination conducted in August 2016 did not adequately address all the rating criteria.  As pointed out by the Veteran's representative, the examination report findings regarding neurological symptomatology are contradictory.  In addition, the Veteran testified that he took Tramadol prior to the examination which may have affected his self-reports during the examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded the appropriate examination to ascertain the current level of severity of his lumbar spine disability.  The report of examination should include a detailed account of all manifestations of the disorder found to be present, to include all neurological manifestations of his lumbar spine disability.  The claims folder should be made available and reviewed by the examiner in conjunction with the examination.  

2.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

